 

Exhibit 10.3

 



SECOND AMENDMENT TO

TERM LOAN AGREEMENT

 

This SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
December 5, 2019, by and among AGREE LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), AGREE REALTY CORPORATION, a Maryland corporation
(the “Parent”), each of the Lenders party hereto and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Term Loan Agreement dated
as of December 27, 2018 (as amended by that certain First Amendment to Term Loan
Agreement, dated as of May 9, 2019 and in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.       Specific Amendment to Credit Agreement. Upon the effectiveness
of this Amendment, the parties hereto agree that the Credit Agreement is hereby
amended as set forth below:

 

(a)Section 1.01 of the Credit Agreement is amended by adding the following
definitions to such Section to read as follows:

 

“BHC Act Affiliate” has the meaning specified in Section 11.22.

 

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940 which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 







 

“Covered Party” has the meaning specified in Section 11.22.

 

“Default Right” has the meaning specified in Section 11.22.

 

“QFC” has the meaning specified in Section 11.22.

 

“QFC Credit Support” has the meaning specified in Section 11.22.

 

“Required Guarantee Conditions” means, as of the any date of determination with
respect to any Subsidiary, either (i) such Subsidiary Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Parent, the Borrower or
any other Subsidiary of the Borrower or the Parent; or (ii)(A) such Subsidiary
owns an Unencumbered Pool Property or other asset the value of which is included
in the determination of Unencumbered Asset Value and (B) such Subsidiary, or any
other Subsidiary directly or indirectly owning any Equity Interest in such
Subsidiary, has incurred, acquired or suffered to exist, any Indebtedness.

 

“Subject Entity” has the meaning specified in Section 11.22.

 

“Supported QFC” has the meaning specified in Section 11.22.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.22.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

(b)Section 1.01 of the Credit Agreement is amended by deleting the definitions
“Funds From Operations,” “Immaterial Subsidiary,” “Investment,” “Metropolitan
Statistical Area,” “Permitted Distributions,” “Permitted Guarantee,” “Secured
Recourse Indebtedness,” and “Tangible Net Worth” in their entirety from such
Section.

 

(c)Section 1.01 of the Credit Agreement is amended by amending and restating the
following definitions to read as follows:

 

“Anti-Terrorism Laws” means any Laws concerning or relating to terrorism,
Sanctions and embargoes, import/export licensing, money laundering, bribery or
corruption, and any regulation, order, or directive promulgated, issued or
enforced pursuant to such Laws (including, without limitation, the United States
Foreign Corrupt Practices Act of 1977 and the rules and regulations thereunder
and the U.K. Bribery Act 2010 and the rules and regulations thereunder), all as
amended, supplemented or replaced from time to time.

 

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the interest rate per annum in effect for such day
announced from time to time by PNC at the Administrative Agent’s Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (b) the Federal Funds Open
Rate plus 0.5%, and (c) the Daily Eurodollar Rate plus 1%, so long as the Daily
Eurodollar Rate is offered, ascertainable and not unlawful; provided, that in no
event shall the Base Rate be less than 0.0%.

 



- 2 -



 



“Comparable Credit Facility” means any agreement that evidences Unsecured
Indebtedness which contains (a) restrictions on Contractual Obligations of the
types set forth in Section 8.08, and (b) a negative pledge and restrictions of
the type referred to in clause (d) of the definition of Eligible Property, in
each case, that are not more restrictive than the corresponding provisions of
this Agreement.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

 



- 3 -



 

“EBITDA” means for the Consolidated Group, without duplication, the sum of (a)
Net Income of the Consolidated Group, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period, (ii) any income
or gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of net income for such period
pursuant to clause (a) above, has been deducted for or in connection with (i)
Interest Expense (plus, amortization of deferred financing costs, to the extent
included in the determination of Interest Expense per GAAP), (ii) income taxes,
and (iii) depreciation and amortization, all determined in accordance with GAAP
for the prior four quarters and (iv) adjustments as a result of the straight
lining of rents, all as determined in accordance with GAAP, plus (c) the
Consolidated Group’s pro rata share of the above attributable to interests in
Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact from
amortization of above and below market rent intangibles pursuant to GAAP
applicable to business combinations and/or asset acquisitions.

 

“Eligible Property” means a Property that meets and continues to satisfy each of
the following criteria:

 

(a)       such Property must be a retail property and owned in fee simple, or
leased under an Eligible Ground Lease, entirely by the Borrower or a Wholly
Owned Subsidiary of the Borrower;

 

(b)       regardless of whether such Property is owned by the Borrower or a
Subsidiary of the Borrower, the Borrower has the right directly, or indirectly
through a Subsidiary of the Borrower, to take the following actions without the
need to obtain the consent of any Person: (i) to create Liens on such Property
as security for Indebtedness of the Borrower or such Subsidiary, as applicable,
and (ii) to sell, transfer or otherwise dispose of such Property;

 

(c)       the Borrower or Subsidiary of the Borrower that owns or leases such
Property and such Property itself must be located in the United States;

 

(d)       neither such Property, nor if such Property is owned by a Subsidiary
of the Borrower, any of the Parent’s or the Borrower’s direct or indirect
ownership in such Subsidiary, may be subject to any Liens (other than Permitted
Liens (excluding Liens of the type described in clause (f) of the definition of
“Permitted Liens”)), negative pledges and/or encumbrances or any restrictions on
the ability of the Borrower or such Subsidiary to transfer or encumber such
Property or income therefrom, or ownership interests in such Subsidiary, or
proceeds of such property or ownership interests (other than the negative pledge
and restrictions hereunder and a negative pledge and restrictions set forth in
the loan documents with respect to any other Comparable Credit Facility);

 

(e)       such Property may not be subject to title, survey, environmental or
other defects, except for title, survey, environmental or other defects that do
not materially detract from the value of such Property or materially interfere
with the ordinary conduct of the business of the applicable Person; and

 



- 4 -



 

(f)        if required to be a Subsidiary Guarantor hereunder, the Wholly Owned
Subsidiary of the Borrower that owns or leases such Property has satisfied the
requirements of Section 7.14(a).

 

If a Property which the Borrower wants to have included as an Eligible Property
does not satisfy the requirements of an Eligible Property, then the Borrower
shall so notify the Administrative Agent in writing and shall provide to the
Administrative Agent a description of all the above-listed criteria that such
Property does not meet, historical operating statements and such other Property
level diligence materials as the Administrative Agent may reasonably request.
The Administrative Agent shall promptly make available to each Lender the items
delivered by the Borrower pursuant to the preceding sentence and request that
the Lenders determine whether such Property shall be included as an Eligible
Property. No later than 10 Business Days after the date on which a Lender has
been provided with such request and all of such items, such Lender shall notify
the Administrative Agent in writing whether or not such Lender approves that
such Property be included as an Eligible Property (which approval shall not be
unreasonably withheld, conditioned or delayed). If a Lender fails to give such
notice within such time period, such Lender shall be deemed to have not approved
of the inclusion of such Property as an Eligible Property. If the Required
Lenders have approved such Property being included as an Eligible Property, then
such Property shall become an Eligible Property.

 

“Excluded Subsidiary” means (a) any Subsidiary of the Borrower (i) holding title
to assets that are or are to become collateral for any Secured Indebtedness of
such Subsidiary and (ii) that is prohibited from Guaranteeing the Indebtedness
of the Borrower, in each case, pursuant to (x) any document, instrument, or
agreement evidencing or that will evidence such Secured Indebtedness or (y) any
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (b) any Subsidiary that is a
non-Wholly Owned Subsidiary.

 

“Material Subsidiary” means one or more Subsidiaries, individually or in the
aggregate, having assets equal to or greater than $50,000,000 in value.

 

“Net Operating Income” means for any real property and for any period, an amount
equal to the following (without duplication): (a) the aggregate gross revenues
from the operations of such real property during such period (exclusive of any
rental or other income from (i) any lease in respect of such real property to
tenants in any proceedings under any Debtor Relief Laws during the subject
period that was not paid on the date rent was due to be paid by such tenant
taking into account any applicable grace or cure period provided for by the
terms of such lease, (ii) any lease in respect of such real property to tenants
in any proceedings under any Debtor Relief Laws that did not physically occupy
such real property during the entirety of such period, and (iii) any leases in
respect of such real property to tenants, which leases have been rejected in any
proceeding under Debtor Relief Laws during the subject period) and without any
amortization of above and below market rent intangibles pursuant to GAAP
applicable to business combinations and/or asset acquisitions, plus (b) the
aggregate gross revenues from any ground leases, minus (c) the sum of (i) all
expenses and other proper charges incurred in connection with the operation of
such real property during such period (including accruals for real estate taxes
and insurance and an amount equal to the greater of (x) 1% of rents and (y)
actual management fees paid in cash, but excluding capital expenditures, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses), which expenses and accruals shall be calculated in accordance with
GAAP minus (d) the Annual Capital Expenditure Adjustment.

 



- 5 -



 

“Property” means any Real Property which is owned, directly or indirectly, by
Borrower or a Subsidiary.

 

“Property Owners” means, collectively, the Borrower (to the extent the Borrower
owns any Unencumbered Pool Property) and each Wholly Owned Subsidiary which owns
an Unencumbered Pool Property, and “Property Owner” means any one of the
Property Owners.

 

“Total Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (1) Net Operating
Income for the most recently ended period of four fiscal quarters from all real
property assets owned by the Consolidated Group for such entire period
(excluding Net Operating Income attributable to real property assets disposed of
during such period), divided by (2) the Capitalization Rate, plus (b) the
aggregate acquisition cost of all owned real property assets owned by the
Consolidated Group for less than four fiscal quarters, plus (c) the aggregate
book value of all unimproved land holdings, mortgage or mezzanine loans, notes
receivable and/or construction in progress owned by the Consolidated Group, plus
(d) all cash and Cash Equivalents (excluding tenant deposits and other cash and
Cash Equivalents the disposition of which is restricted), plus (e) the
Consolidated Group’s pro rata share of the foregoing items and components
(excluding assets of the type described in the immediately preceding clause (d))
attributable to interests in Unconsolidated Affiliates. Notwithstanding the
foregoing, (i) to the extent that the book value of unimproved land holdings
exceeds 10% of Total Asset Value, such excess shall be excluded, (ii) to the
extent that the aggregate book value of mortgage, mezzanine loans and notes
receivable exceeds 10% of Total Asset Value, such excess shall be excluded,
(iii) to the extent that the book value of Construction in Progress exceeds 20%
of Total Asset Value, such excess shall be excluded, (iv) to the extent that the
aggregate Total Asset Value attributable to non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates exceeds 20% of Total Asset Value, such excess shall be
excluded, (v) to the extent that the Total Asset Value attributable to (I)
clause (c) above and (II) non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates exceeds 25% of Total Asset Value, such excess shall be excluded, and
(vi) to the extent that the aggregate Total Asset Value attributable to any one
industry type exceeds 25% of Total Asset Value, such excess shall be excluded.

 

“Unencumbered Asset Value” means at any time for the Consolidated Group, without
duplication, (a) the sum of the Unencumbered Pool NOI divided by the
Capitalization Rate plus (b) unencumbered cash and Cash Equivalents (excluding
tenant deposits and other cash and Cash Equivalents the disposition of which is
restricted) of the Borrower and its Wholly Owned Subsidiaries; provided,
however, that if the aggregate value of such cash and Cash Equivalents would
exceed 10.0% of Unencumbered Asset Value, the value of such cash and Cash
Equivalents in excess of 10.0% of Unencumbered Asset Value shall be excluded in
the determination of Unencumbered Asset Value hereunder.

 



- 6 -



 

“Unencumbered Pool NOI” means, at any time with respect to an Unencumbered Pool
Property, the Net Operating Income from such Property for the fiscal quarter
most recently ended multiplied by four. For the avoidance of doubt, the Net
Operating Income of a Property that has been owned or leased by a Person for
less than one fiscal quarter will be included in calculating Unencumbered Pool
NOI as if such Property was owned by such Person for the then most recent fiscal
quarter. For the avoidance of doubt, the Net Operating Income of a Property that
was sold by a Person within the fiscal quarter will be excluded in calculating
Unencumbered Pool NOI. Notwithstanding the foregoing, for the purposes of
calculating the aggregate Unencumbered Pool NOI of all Unencumbered Pool
Properties, to the extent that more than fifteen (15%) of the aggregate
Unencumbered Pool NOI would be attributable to Properties leased under Eligible
Ground Leases, such excess shall be excluded from the aggregate Unencumbered
Pool NOI.

 

(d)The final paragraph of the definition of “Applicable Rate” in the Credit
Agreement is amended and restated to read as follows:

 

During any period that the Parent or Borrower has received Credit Ratings from
each of S&P, Fitch and Moody’s that are not equivalent and the difference
between the highest and lowest of such Credit Ratings is (i) one Pricing Level,
then the Applicable Rate shall be determined based on the highest of such Credit
Ratings or (ii) two or more Pricing Levels, then the Applicable Rate shall be
determined based on the average of the two highest Credit Ratings (unless the
average is not a recognized Pricing Level, in which case the Applicable Rate
shall be determined based on the second highest Credit Rating). During any
period that the Parent or Borrower has received only two Credit Ratings from any
of S&P, Fitch and Moody’s that are not equivalent and the difference between
such Credit Ratings is (x) one Pricing Level, then the Applicable Rate shall be
determined based on the higher of such Credit Ratings or (y) two or more Pricing
Levels, then the Applicable Rate shall be determined based on the Pricing Level
that would be applicable if the rating was one higher than the lower of the two
applicable Credit Ratings received. During any period that the Parent or
Borrower has only received a Credit Rating from Moody’s or S&P, then the
Applicable Rate shall be based upon such Credit Rating. During any period that
the Parent or Borrower has (A) not received a Credit Rating from any Rating
Agency or (B) only received a Credit Rating from a Rating Agency that is neither
S&P nor Moody’s, then the Applicable Rate shall be determined based on Pricing
Level 5 in the table above. The provisions of this definition shall be subject
to Section 2.11(b). Any adjustment to the Applicable Rate made in accordance
with the foregoing sentence resulting from any change in the applicable Credit
Rating(s) shall be effective as of the date of such change in such Credit
Rating(s).

 



- 7 -



 

(e)Article I of the Credit Agreement is amended by adding a new Section 1.08 to
such Article to read as follows:

 

1.08       Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

 

(f)Section 3.01(c)(ii) of the Credit Agreement is amended and restated to read
as follows:

 

(ii)       Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Administrative Agent by any Governmental Authority as a
result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e) below. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(g)Section 3.03(b) of the Credit Agreement is amended and restated to read as
follows:

 

(b)       If the Administrative Agent determines (which determination shall be
final and conclusive, absent manifest error) that either (i) (A) the
circumstances set forth in Section 3.03(a)(i) or 3.03(a)(ii) have arisen and are
unlikely to be temporary, or (B) the circumstances set forth in the immediately
preceding clause (A) have not arisen but the applicable supervisor or
administrator (if any) of the Eurodollar Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying the specific date after which the Eurodollar Rate shall no longer be
used for determining interest rates for loans (either such date, a “LIBOR
Termination Date”), or (ii) a rate other than the Eurodollar Rate has become a
widely recognized benchmark rate for U.S. Dollar-denominated syndicated credit
facilities being executed at such time, then the Administrative Agent may (in
consultation with the Borrower) choose a replacement index for the Eurodollar
Rate and make adjustments to applicable margins and related amendments to this
Agreement as referred to below such that, to the extent practicable, the all-in
interest rate based on the replacement index will be substantially equivalent to
the all-in Eurodollar Rate-based interest rate in effect prior to its
replacement.

 



- 8 -



 

(h)Section 3.03(d) of the Credit Agreement is amended and restated to read as
follows:

 

(d)       Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for U.S. Dollar-denominated syndicated credit
facilities being executed at such time and loans converted from a Eurodollar
Rate-based rate to a replacement index-based rate, and (ii) may also reflect
adjustments to account for (x) the effects of the transition from the Eurodollar
Rate to the replacement index and (y) yield- or risk-based differences between
the LIBOR rate and the replacement index.

 

(i)Section 3.03(f) of the Credit Agreement is amended and restated to read as
follows:

 

(f)       Notwithstanding anything to the contrary contained herein, if at any
time the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement unless otherwise agreed to by
the Administrative Agent and the Borrower pursuant to Section 3.03(c). After
implementation of a replacement index, all references to Eurodollar Rate shall
be deemed to be references to such replacement index.

 

(j)Section 7.12 of the Credit Agreement is amended and restated to read as
follows:

 

7.12       Unencumbered Pool Properties. Except where the failure to comply with
any of the following would not have a Material Adverse Effect, each of Parent
and Borrower shall cause each other Property Owner and use commercially
reasonable efforts to cause the applicable tenant, to:

 

(a) pay all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, and any other charges, including
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining any Unencumbered Pool Property, now or hereafter levied or assessed or
imposed against any Unencumbered Pool Property or any part thereof (except those
which are being contested in good faith by appropriate proceedings diligently
conducted);

 

(b) promptly pay (or cause to be paid) when due all bills and costs for labor,
materials, and specifically fabricated materials incurred in connection with any
Unencumbered Pool Property (except those which are being contested in good faith
by appropriate proceedings diligently conducted), and in any event never permit
to be created or exist in respect of any Unencumbered Pool Property or any part
thereof any other or additional Lien or security interest other than Permitted
Liens;

 

(c) operate the Unencumbered Pool Properties in a good and workmanlike manner
and in all material respects in accordance with all Laws in accordance with such
Property Owner’s prudent business judgment; and

 

(d) preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to each Unencumbered Pool Property.

 



- 9 -



 

(k)Section 7.14 of the Credit Agreement is amended and restated to read as
follows:

 

7.14       Additional Guarantors; Release of Guarantors.

 

(a) No later than the date the Borrower is required to deliver a Compliance
Certificate pursuant to Section 7.02(a) with respect to a fiscal quarter (or
fiscal year in the case of the fourth fiscal quarter of a fiscal year) during
which any Required Guarantee Condition is satisfied with respect to any
Subsidiary, the Borrower shall cause such Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty (or such other document as the Administrative Agent shall deem
appropriate for such purpose) each of the following in form and substance
satisfactory to the Administrative Agent: (i) a counterpart of the Guaranty or
such other document as the Administrative Agent may deem appropriate for such
purpose executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iii) through (v) of Section 5.01(a) if such
Subsidiary had been a Subsidiary on the Agreement Date; provided, however, the
requirement for delivery of a legal opinion referred to in Section 5.01(a)(v)
shall only apply to a Subsidiary to which $15,000,000 or more of Total Asset
Value is attributable.

 

(b) The Borrower may notify the Administrative Agent in writing that a Guarantor
(other than the Parent) is to be released from the Guaranty, and following
receipt of such notice the Administrative Agent shall release such Guarantor
from the Guaranty, so long as: (i) either (A) simultaneously with its release
from the Guaranty such Subsidiary will cease to be a Subsidiary or (B) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default shall then be in existence
or would occur as a result of such release, including without limitation;
(iii) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct on and as of such earlier date); and (iv) the Administrative Agent shall
have received such written notice at least 10 Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such notice shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Unless the Administrative Agent notifies
the Borrower otherwise, such Guarantor shall be deemed to have been released
from its Guaranty upon the later to occur of ten (10) Business Days following
the Administrative Agent’s receipt of such notice and the date set forth in such
notice as the requested date of release. Upon the Borrower’s written request,
the Administrative Agent shall execute such documents as the Borrower may
reasonably request (and at the expense of the Borrower) to evidence the release
of a Guarantor from the Guaranty.

 



- 10 -



 

(l)Section 8.02 of the Credit Agreement is amended and restated to read as
follows:

 

8.02       [Intentionally Omitted].

 

(m)Section 8.03 of the Credit Agreement is amended and restated to read as
follows:

 

8.03       Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default has occurred and is continuing or would result therefrom:

 

(a)           (i) any Loan Party (other than Parent or Borrower) may merge with
(1) any other Loan Party; provided that if such Loan Party merges with Parent or
Borrower, Parent or Borrower, as applicable, shall be the continuing or
surviving Person, or (2) any other Person; provided that, with respect to the
foregoing subclause (2), if such Loan Party owns an Unencumbered Pool Property
and is not the surviving entity, then such Property shall cease to be an
Unencumbered Pool Property and (ii) any Subsidiary that is not a Loan Party may
merge with (1) any Loan Party so long as such Loan Party shall be the continuing
or surviving Person, or (2) any other Person; provided that, with respect to the
foregoing subclause (2), unless such Subsidiary is a Wholly Owned Subsidiary and
merges with another Wholly Owned Subsidiary, if such Subsidiary owns an
Unencumbered Pool Property and is not the surviving entity, then such Property
shall cease to be an Unencumbered Pool Property;

 

(b)          (i) any Loan Party (other than Parent or Borrower) may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to another Loan Party or any other Person; provided that, if such Loan Party
Disposes of any Unencumbered Pool Property to any Person other than a Loan
Party, then such Property shall cease to be an Unencumbered Pool Property, or
(ii) any Subsidiary that is not a Loan Party may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to any Loan Party or
another Subsidiary that is not a Loan Party;

 

(c)           any Loan Party or Subsidiary that is not a Loan Party may Dispose
of a Property owned by such Loan Party or Subsidiary in the ordinary course of
business and for fair value; provided that, unless such Disposition is made to
another Loan Party or a Wholly-Owned Subsidiary, if such Property is an
Unencumbered Pool Property, then such Property shall cease to be an Unencumbered
Pool Property;

 

(d)          Parent or Borrower may merge or consolidate with another Person so
long as either Parent or Borrower, as the case may be, is the surviving entity,
shall remain in pro forma compliance with the covenants set forth in Section
8.14 below after giving effect to such transaction, and Borrower obtains the
prior written consent in writing of the Required Lenders in their sole
discretion; and

 

(e)          a Subsidiary that is not (and is not required to be) a Loan Party
may liquidate or otherwise dissolve, provided that immediately prior to any such
liquidation or dissolution and immediately thereafter and after giving effect
thereto, no Default is or would be in existence.

 



- 11 -



 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

(n)Section 8.05 of the Credit Agreement is amended and restated to read as
follows:

 

8.05       Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
if a Default has occurred and is continuing, except that:

 

(a)          so long as (i) no Event of Default under Section 9.01(a) or Section
9.01(h) shall have occurred and be continuing and (ii) the Obligations have not
been accelerated pursuant to Section 9.02 as a result of the occurrence of an
Event of Default, Parent and Borrower may declare and make cash distributions to
its shareholders and partners, respectively, in an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.16(i) and to avoid the imposition of federal income or excise taxes
imposed under Sections 857(b) and 4981 of the Internal Revenue Code; and

 

(b)          Subsidiaries of the Borrower may make Restricted Payments to the
Borrower or any other Subsidiary of the Borrower.

 

(o)Section 8.08 of the Credit Agreement is amended and restated to read as
follows:

 

8.08       Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement, any other Loan Document or any Comparable Credit Facility)
that limits the ability (a) of any Subsidiary (other than an Excluded
Subsidiary) to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (b) of any
Subsidiary (other than an Excluded Subsidiary) to Guarantee the Indebtedness of
the Borrower or (c) of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on any Unencumbered Pool Properties other than
Permitted Liens (excluding Liens of the type described in clause (f) of the
definition of “Permitted Liens”).

 

(p)Section 8.10 of the Credit Agreement is amended and restated to read as
follows:

 

8.10       [Intentionally Omitted].

 

(q)Section 8.11 of the Credit Agreement is amended and restated to read as
follows:

 

8.11       [Intentionally Omitted].

 

(r)Section 8.14(a) of the Credit Agreement is amended and restated to read as
follows:

 

(a)          Maximum Leverage Ratio. Total Indebtedness to exceed sixty percent
(60%) of Total Asset Value at any time; provided, however, that if Total
Indebtedness exceeds sixty percent (60%) of Total Asset Value but does not
exceed sixty-five percent (65%), then the Borrower shall be deemed to be in
compliance with this subsection (a) so long as (w) the Borrower or any
Subsidiary completed a Material Acquisition during the quarter in which such
percentage first exceeded sixty percent (60%), (x) such percentage does not
exceed sixty percent (60%) after the fiscal quarter immediately following the
fiscal quarter in which such Material Acquisition was completed, (y) the
Borrower shall not maintain compliance with this subsection (a) in reliance on
this proviso more than twice during the term of this Agreement and (z) such
percentage is not greater than sixty-five percent (65%) at any time.

 



- 12 -



 

(s)Section 8.14(c) of the Credit Agreement is amended and restated to read as
follows:

 

(c)          [Intentionally Omitted].

 

(t)Section 8.14(e) of the Credit Agreement is amended and restated to read as
follows:

 

(e)          [Intentionally Omitted].

 

(u)Section 8.14(f) of the Credit Agreement is amended and restated to read as
follows:

 

(f)          Maximum Unencumbered Leverage Ratio. Total Indebtedness that is
Unsecured Indebtedness to exceed sixty percent (60%) of Unencumbered Asset Value
at any time; provided, however, that if Total Indebtedness that is Unsecured
Indebtedness exceeds sixty percent (60%) of Unencumbered Asset Value but does
not exceed sixty-five percent (65%), then the Borrower shall be deemed to be in
compliance with this subsection (f) so long as (w) the Borrower or any
Subsidiary completed a Material Acquisition during the quarter in which such
percentage first exceeded sixty percent (60%), (x) such percentage does not
exceed sixty percent (60%) after the fiscal quarter immediately following the
fiscal quarter in which such Material Acquisition was completed, (y) the
Borrower shall not maintain compliance with this subsection (f) in reliance on
this proviso more than twice during the term of this Agreement and (z) such
percentage is not greater than sixty-five percent (65%) at any time.

 

(v)Section 9.01(c) of the Credit Agreement is amended and restated to read as
follows:

 

(c)          Unencumbered Pool Covenant Compliance. The Borrower fails to comply
with the covenants contained in Section 8.14(f) or 8.14(g) and such failure
continues for 10 days; or

 



- 13 -



 

(w)Section 9.01(g) of the Credit Agreement is amended and restated to read as
follows:

 

(g)          Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after taking into account any applicable
grace or cure periods in respect of any (a) Recourse Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $40,000,000, or (b)
Non-Recourse Indebtedness having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than an
amount equal to 5% of Total Asset Value as of any date, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee described in subsections (a) or (b), above, or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than $40,000,000; or

 

(x)Section 9.01(j) of the Credit Agreement is amended and restated to read as
follows:

 

(j)          Judgments. There is entered against any Loan Party or any
Subsidiary (i) one or more final judgments or orders for the payment of money
(x) with respect to judgments or orders relating to Non-Recourse Indebtedness
(including amounts owing to all creditors under any combined or syndicated
credit arrangement), but solely to the extent such judgment or order only
attaches to the assets securing such Non-Recourse Indebtedness, having an
aggregate principal amount more than an amount equal to 5% of Total Asset Value
as of any date, and (y) with respect to any other judgments or orders, having an
aggregate principal amount more than $40,000,000, in each case to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage, or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) such judgment or
order shall continue for a period of 30 days without being paid, dismissed or
stayed by reason of a pending appeal, bond or otherwise; or

 



- 14 -



 

(y)Section 9.01(k) of the Credit Agreement is amended and restated to read as
follows:

 

(k)          ERISA. (i) An ERISA Event shall have occurred that, in the opinion
of the Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount exceeding $40,000,000, (ii) there is
or arises Unfunded Pension Liability for all Plans (not taking into account
Plans with negative Unfunded Pension Liability) in an aggregate amount exceeding
$40,000,000, or (iii) there is or arises any Withdrawal Liability as regards the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $40,000,000; or

 

(z)Section 11.01(e) of the Credit Agreement is amended and restated to read as
follows:

 

(e)          change Sections 2.14 or 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(aa)Section 11.06(b)(v) of the Credit Agreement is amended and restated to read
as follows:

 

(v)          No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person (or any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person).

 

(bb)Article XI of the Credit Agreement is amended by adding a new Section 11.22
to such Article to read as follows:

 

11.22            Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any hedge agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)          In the event a Subject Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



- 15 -



 

(b)          As used in this Section 11.22, the following terms have the
following meanings:

 

(i)      “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

(ii)      “Subject Entity” means any of the following:

 

(1)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(2)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(3)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

(iii)      “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)        “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

(cc)Exhibit C to the Credit Agreement is amended and restated as set forth on
Exhibit A attached hereto.

 

(dd)Exhibit E to the Credit Agreement is amended and restated as set forth on
Exhibit B attached hereto.

 

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:

 

(a)a counterpart of this Amendment duly executed by the Borrower, the Parent,
the Guarantors, the Administrative Agent and each of the Lenders party hereto;

 

(b)a Compliance Certificate, as of the last day of the fiscal quarter of the
Borrower ended on September 30, 2019, signed by a Responsible Officer of the
Borrower;

 

(c)an Unencumbered Pool Report, calculated as of September 30, 2019, signed by a
Responsible Officer of the Borrower;

 



- 16 -



 

(d)evidence that all fees, expenses and reimbursement amounts due and payable to
the Administrative Agent and the Arrangers, including without limitation, the
reasonable fees and expenses of counsel to the Administrative Agent, have been
paid; and

 

(e)such other documents, agreements and instruments as the Administrative Agent,
or any Lender through the Administrative Agent, may reasonably request.

 

Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)          Authorization; No Contravention. The execution and delivery of the
Amendment by each Loan Party and the performance by each Loan Party of this
Amendment and the Credit Agreement, as amended by this Amendment, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of each such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

(b)          Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of this Amendment or performance by,
or enforcement against, any Loan Party of this Amendment or the Credit
Agreement, as amended by this Amendment.

 

(c)           Binding Effect. This Amendment has been duly executed and
delivered by each Loan Party that is a party hereto. Each of this Amendment and
the Credit Agreement, as amended by this Amendment, constitutes a legal, valid
and binding obligation of each Loan Party a party thereto, enforceable against
such Loan Party in accordance with its terms.

 

(d)           No Default. No Default has occurred and is continuing as of the
date hereof nor will exist immediately after giving effect to this Amendment.

 

Section 4. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made or deemed made by the Borrower
to the Administrative Agent and the Lenders in the Credit Agreement as amended
by this Amendment and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full and such representations and warranties are true
and correct in all material respects on and as of the date hereof immediately
after giving effect to this Amendment except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date.

 

Section 5. Reaffirmation by Guarantors. Each of the Guarantors hereby reaffirms
its continuing obligations to the Administrative Agent and the Lenders under the
Guaranty and agrees that the transactions contemplated by this Amendment shall
not in any way affect the validity and enforceability of the Guaranty or reduce,
impair or discharge the obligations of such Guarantor thereunder.

 



- 17 -



 

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment is a Loan Document.

 

Section 7. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket expenses (including attorneys’ fees)
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

 

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendment contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.

 

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

 

[Signatures on Next Page]

 



- 18 -



 



 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Term
Loan Agreement to be executed as of the date first above written.

 

 

  AGREE LIMITED PARTNERSHIP,   a Delaware limited partnership       By: Agree
Realty Corporation,     a Maryland corporation, its sole general partner        
      By: /s/ Joel N. Agree     Name: Joel N. Agree     Title: President and
Chief Executive Officer

 

[Signatures Continued on Next Page]

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE REALTY CORPORATION,   a Maryland corporation       By: /s/ Joel N. Agree
    Name: Joel N. Agree     Title: President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

SUBSIDIARY GUARANTORS:

  AGREE 6 LA & MS, LLC,   a Delaware limited liability company   AGREE 1031,
LLC,   a Delaware limited liability company   AGREE 117 MISSION, LLC,   a
Michigan limited liability company   AGREE 17-92, LLC,   a Florida limited
liability company   AGREE 2016, LLC,   a Delaware limited liability company  
AGREE ALCOA TN LLC,   a Tennessee limited liability company   AGREE ALLENTOWN PA
LLC,   a Pennsylvania limited liability company   AGREE ALTOONA, PA, LLC,   a
Delaware limited liability company   AGREE AMERICUS GA, LLC,   a Delaware
limited liability company   AGREE ANDERSON SC LLC,   a Delaware limited
liability company   AGREE ANN ARBOR MI, LLC,   a Delaware limited liability
company   AGREE ANN ARBOR STATE STREET, LLC,   a Michigan limited liability
company   AGREE ANTIOCH, LLC,   an Illinois limited liability company   AGREE
APOPKA FL TP, LLC,   a Delaware limited liability company   AGREE APPLETON WI,
LLC,   a Delaware limited liability company   AGREE ARCHER CHICAGO IL, LLC,   a
Delaware limited liability company   By: Agree Limited Partnership,     a
Delaware limited partnership   Its: Sole Member     By: Agree Realty
Corporation,       a Maryland corporation     Its: Sole General Partner        
      By: /s/ Joel N. Agree         Joel N. Agree       Its: President and Chief
Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE ARLINGTON TX LLC,   a Texas limited liability company   AGREE ATCHISON,
LLC,   a Kansas limited liability company   AGREE BALTIMORE MD, LLC,   a
Delaware limited liability company   AGREE BELTON MO LLC,   a Delaware limited
liability company   AGREE BELVIDERE IL, LLC,   an Illinois limited liability
company   AGREE BERWYN IL LLC,   an Illinois limited liability company   AGREE
BLOOMINGTON MN, LLC,   a Delaware limited liability company   AGREE BRENHAM TX,
LLC,   a Delaware limited liability company   AGREE BRIGHTON, LLC,   a Delaware
limited liability company   AGREE BROOKLYN OH LLC,   an Ohio limited liability
company   AGREE BUFFALO CENTER IA, LLC,   a Delaware limited liability company  
AGREE BURLINGTON, LLC,   a Delaware limited liability company   AGREE CANNON
STATION LLC,   a Delaware limited liability company   AGREE CARLINVILLE IL, LLC,
  a Delaware limited liability company   AGREE CARO MI, LLC,   a Delaware
limited liability company   AGREE CEDAR PARK TX, LLC,   a Delaware limited
liability company   By: Agree Limited Partnership,     a Delaware limited
partnership   Its: Sole Member     By: Agree Realty Corporation,       a
Maryland corporation     Its: Sole General Partner               By: /s/ Joel N.
Agree         Joel N. Agree       Its: President and Chief Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE CENTER POINT BIRMINGHAM AL LLC,
an Alabama limited liability company   AGREE CHANDLER, LLC,   an Arizona limited
liability company   AGREE CHARLOTTE POPLAR, LLC,   a North Carolina limited
liability company   AGREE CHICAGO KEDZIE, LLC,   a Illinois limited liability
company   AGREE COCHRAN GA, LLC,   a Georgia limited liability company   AGREE
COCOA FL, LLC,   a Delaware limited liability company   AGREE COLUMBIA SC, LLC,
  a Delaware limited liability company   AGREE COLUMBUS OH, LLC,   a Delaware
limited liability company   AGREE CONCORD, LLC,   a North Carolina limited
liability company   AGREE CONVENIENCE NO. 1, LLC,   a Delaware limited liability
company   AGREE CRYSTAL RIVER FL, LLC,   a Delaware limited liability company  
AGREE CW, LLC,   a Delaware limited liability company   AGREE DANIEL MORGAN
AVENUE SPARTANBURG SC LLC,   a South Carolina limited liability company   AGREE
DAVENPORT IA, LLC,   a Delaware limited liability company   AGREE DES MOINES IA,
LLC,   a Delaware limited liability company   AGREE DONNA TX, LLC,   a Delaware
limited liability company   AGREE DORAVILLE GA, LLC,   a Delaware limited
liability company   By: Agree Limited Partnership,     a Delaware limited
partnership   Its: Sole Member     By: Agree Realty Corporation,       a
Maryland corporation     Its: Sole General Partner               By: /s/ Joel N.
Agree         Joel N. Agree       Its: President and Chief Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE DT JACKSONVILLE NC, LLC,   a Delaware limited liability company   AGREE
EAST PALATKA, LLC,   a Florida limited liability company   AGREE EDMOND OK, LLC,
  a Delaware limited liability company   AGREE EGG HARBOR NJ, LLC,   a Delaware
limited liability company   AGREE ELK GROVE IL, LLC,   a Delaware limited
liability company   AGREE EVERGREEN CO, LLC,   a Delaware limited liability
company   AGREE EVERGREEN PARK IL, LLC,   a Delaware limited liability company  
AGREE FACILITY NO. I, L.L.C.,   a Delaware limited liability company   AGREE
FARMINGTON NM, LLC,   a Delaware limited liability company   AGREE FL VA
PORTFOLIO, LLC,   a Delaware limited liability company   AGREE FLORISSANT MO,
LLC,   a Delaware limited liability company   AGREE FOREST MS LLC,   a
Mississippi limited liability company   AGREE FOREST VA LLC,   a Virginia
limited liability company   AGREE FORKED RIVER NJ, LLC,   a Delaware limited
liability company   AGREE FORT MILL SC, LLC,   a South Carolina limited
liability company   AGREE FORT WORTH TX, LLC,   a Delaware limited liability
company   AGREE FUQUAY-VARINA, LLC,   a North Carolina limited liability company
  By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member     By: Agree Realty Corporation,       a Maryland corporation     Its:
Sole General Partner               By: /s/ Joel N. Agree         Joel N. Agree  
    Its: President and Chief Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE GARLAND TX, LLC,   a Delaware limited liability company   AGREE GAS CITY
IN, LLC,   a Delaware limited liability company   AGREE GRAND CHUTE WI LLC,   a
Delaware limited liability company   AGREE GRAND FORKS, LLC,   a North Dakota
limited liability company   AGREE GRANDVIEW HEIGHTS OH, LLC,   a Delaware
limited liability company   AGREE GREENWICH CT, LLC,   a Delaware limited
liability company   AGREE HARLINGEN LLC,   a Texas limited liability company  
AGREE HAZARD KY, LLC,   a Delaware limited liability company   AGREE HOLLY
SPRINGS MS, LLC,   a Delaware limited liability company   AGREE HOPE MILLS NC,
LLC,   a Delaware limited liability company   AGREE HOPKINSVILLE KY, LLC,   a
Delaware limited liability company   AGREE IL & VA, LLC,   a Delaware limited
liability company   AGREE INDIANAPOLIS GLENDALE LLC,   a Delaware limited
liability company   AGREE INDIANAPOLIS IN II, LLC,   a Delaware limited
liability company   AGREE JACKSON MS, LLC,   a Delaware limited liability
company   AGREE JACKSONVILLE NC, LLC,   a North Carolina limited liability
company   AGREE JOHNSTOWN, LLC,   an Ohio limited liability company   By: Agree
Limited Partnership,     a Delaware limited partnership   Its: Sole Member    
By: Agree Realty Corporation,       a Maryland corporation     Its: Sole General
Partner               By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE JOHNSTOWN PA, LLC,   a Delaware limited liability company   AGREE JOPLIN
MO LLC,   a Missouri limited liability company   AGREE JUNCTION CITY KS LLC,   a
Delaware limited liability company   AGREE K&G JOPLIN MO, LLC,   a Delaware
limited liability company   AGREE K&G OK, LLC,   a Delaware limited liability
company   AGREE KENTWOOD LA, LLC,   a Delaware limited liability company   AGREE
KIRKLAND WA, LLC,   a Delaware limited liability company   AGREE LAKE ZURICH IL,
LLC,   an Illinois limited liability company   AGREE LEBANON VA, LLC,   a
Virginia limited liability company   AGREE LIBERTY PA, LLC,   a Delaware limited
liability company   AGREE LIGONIER PA LLC,   a Pennsylvania limited liability
company   AGREE LOWELL AR, LLC,   a Delaware limited liability company   AGREE
LYONS GA LLC.,   a Georgia limited liability company   AGREE M-59, LLC,   a
Michigan limited liability company   AGREE MADISONVILLE TX LLC,   a Texas
limited liability company   AGREE MAGNOLIA KNOXVILLE TN LLC,   a Tennessee
limited liability company   AGREE MANASSAS VA, LLC,   a Delaware limited
liability company   By: Agree Limited Partnership,     a Delaware limited
partnership   Its: Sole Member     By: Agree Realty Corporation,       a
Maryland corporation     Its: Sole General Partner               By: /s/ Joel N.
Agree         Joel N. Agree       Its: President and Chief Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE MANCHESTER LLC,   a Connecticut limited liability company   AGREE
MANSFIELD, LLC,   a Connecticut limited liability company   AGREE MARSHALL MI
OUTLOT, LLC,   a Delaware limited liability company   AGREE MATTHEWS NC, LLC,  
a Delaware limited liability company   AGREE MAUMEE OH, LLC,   a Delaware
limited liability company   AGREE MCKINNEY TX LLC,   a Texas limited liability
company   AGREE MEMPHIS GETWELL, LLC,   a Tennessee limited liability company  
AGREE MERRITT ISLAND FL, LLC,   a Delaware limited liability company   AGREE
MIDDLETOWN OH, LLC,   a Delaware limited liability company   AGREE MILLSBORO DE,
LLC,   a Delaware limited liability company   AGREE MINNEAPOLIS CLINTON AVE,
LLC,   a Minnesota limited liability company   AGREE MINOT ND, LLC,   a Delaware
limited liability company   AGREE MONROE MI, LLC,   a Delaware limited liability
company   AGREE MONTGOMERY AL LLC,   an Alabama limited liability company  
AGREE MORROW GA, LLC,   a Georgia limited liability company   AGREE MT. DORA FL,
LLC,   a Delaware limited liability company   AGREE NAMPA ID, LLC,   a Delaware
limited liability company   By: Agree Limited Partnership,     a Delaware
limited partnership   Its: Sole Member     By: Agree Realty Corporation,       a
Maryland corporation     Its: Sole General Partner               By: /s/ Joel N.
Agree         Joel N. Agree       Its: President and Chief Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE NASHUA NH, LLC,   a Delaware limited liability company   AGREE NEOSHO
MO, LLC,   a Delaware limited liability company   AGREE NEW LENOX, LLC,   an
Illinois limited liability company   AGREE NEW LENOX 2, LLC,   an Illinois
limited liability company   AGREE NEWPORT NEWS VA, LLC,   a Delaware limited
liability company   AGREE NORTH BRANCH MN, LLC,   a Delaware limited liability
company   AGREE NORTH LAS VEGAS, LLC,   a Nevada limited liability company  
AGREE NORTH MIAMI BEACH FL, LLC,   a Delaware limited liability company   AGREE
NOVI MI LLC,   a Michigan limited liability company   AGREE ONAWAY MI, LLC,   a
Delaware limited liability company   AGREE ORANGE & MCCOY, LLC,   a Florida
limited liability company   AGREE ORANGE CT, LLC,   a Delaware limited liability
company   AGREE OXFORD COMMONS AL, LLC,   a Delaware limited liability company  
AGREE PA PROPERTIES, LLC,   a Delaware limited liability company   AGREE PALAFOX
PENSACOLA FL, LLC,   a Delaware limited liability company   AGREE PARAMUS NJ,
LLC,   a Delaware limited liability company   AGREE PENSACOLA LLC,   a Florida
limited liability company   By: Agree Limited Partnership,     a Delaware
limited partnership   Its: Sole Member     By: Agree Realty Corporation,       a
Maryland corporation     Its: Sole General Partner               By: /s/ Joel N.
Agree         Joel N. Agree       Its: President and Chief Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE PENSACOLA NINE MILE LLC,   a Florida limited liability company   AGREE
PINELLAS PARK, LLC,   a Florida limited liability company   AGREE PLAINFIELD
LLC,   a Michigan limited liability company   AGREE PLYMOUTH MI, LLC,   a
Delaware limited liability company   AGREE POINCIANA, LLC,   a Florida limited
liability company   AGREE POOLER GA, LLC,   a Delaware limited liability company
  AGREE PORT ORANGE FL, LLC,   a Delaware limited liability company   AGREE
PORTLAND ME, LLC,   a Delaware limited liability company   AGREE PORTLAND OR,
LLC,   a Delaware limited liability company   AGREE PROVO UT, LLC,   a Delaware
limited liability company   AGREE RAPID CITY SD, LLC,   a South Dakota limited
liability company   AGREE RICHMOND RI, LLC,   a Delaware limited liability
company   AGREE RICHMOND VA, LLC,   a Delaware limited liability company   AGREE
RIFLE CO, LLC,   a Delaware limited liability company   AGREE RIVERSIDE IA, LLC,
  a Delaware limited liability company   AGREE ROCHESTER NY LLC,   a New York
limited liability company   AGREE ROCKFORD IL, LLC,   a Delaware limited
liability company   By: Agree Limited Partnership,     a Delaware limited
partnership   Its: Sole Member     By: Agree Realty Corporation,       a
Maryland corporation     Its: Sole General Partner               By: /s/ Joel N.
Agree         Joel N. Agree       Its: President and Chief Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE RT AMITE LA, LLC,   a Delaware limited liability company   AGREE RT
ARLINGTON TX, LLC,   a Delaware limited liability company   AGREE RT GULFPORT
MS, LLC,   a Delaware limited liability company   AGREE RT JACKSON MS, LLC,   a
Delaware limited liability company   AGREE RT PORT RICHEY FL, LLC,   a Delaware
limited liability company   AGREE RT VILLA RICA GA, LLC,   a Delaware limited
liability company   AGREE SALEM OR LLC,   a Delaware limited liability company  
AGREE SB, LLC,   a Delaware limited liability company   AGREE SHELF ES PA, LLC,
  a Delaware limited liability company   AGREE SOUTHFIELD, LLC,   a Michigan
limited liability company   AGREE SPARTANBURG SC, LLC,   a South Carolina
limited liability company   AGREE SPRINGFIELD IL, LLC,   an Illinois limited
liability company   AGREE SPRINGFIELD MO, LLC,   a Delaware limited liability
company   AGREE SPRINGFIELD OH LLC,   a Delaware limited liability company  
AGREE ST PETERSBURG, LLC,   a Florida limited liability company   AGREE ST.
JOSEPH MO, LLC,   a Missouri limited liability company   AGREE STATESVILLE NC,
LLC,   a Delaware limited liability company   By: Agree Limited Partnership,    
a Delaware limited partnership   Its: Sole Member     By: Agree Realty
Corporation,       a Maryland corporation     Its: Sole General Partner        
      By: /s/ Joel N. Agree         Joel N. Agree       Its: President and Chief
Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE STATHAM GA, LLC,   a Georgia limited liability company   AGREE STORES,
LLC,   a Delaware limited liability company   AGREE SUN VALLEY NV LLC,   a
Nevada limited liability company   AGREE SUNNYVALE CA, LLC,   a Delaware limited
liability company   AGREE TERRE HAUTE IN LLC,   a Delaware limited liability
company   AGREE TK, LLC,   a Delaware limited liability company   AGREE TOPEKA
KS LLC,   a Delaware limited liability company   AGREE TRI-STATE LEASE, LLC,   a
Delaware limited liability company   AGREE VENICE, LLC,   a Florida limited
liability company   AGREE VERO BEACH FL, LLC,   a Delaware limited liability
company   AGREE W 63RD CHICAGO IL, LLC,   a Delaware limited liability company  
AGREE WARRENSVILLE HEIGHTS OH, LLC,   a Delaware limited liability company  
AGREE WEST PALM BEACH FL, LLC,   a Delaware limited liability company   AGREE
WHEATON IL, LLC,   a Delaware limited liability company   AGREE WHITESTONE WI,
LLC,   a Delaware limited liability company   AGREE WHITTIER CA, LLC,   a
Delaware limited liability company   By: Agree Limited Partnership,     a
Delaware limited partnership   Its: Sole Member     By: Agree Realty
Corporation,       a Maryland corporation     Its: Sole General Partner        
      By: /s/ Joel N. Agree         Joel N. Agree       Its: President and Chief
Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE WICHITA, LLC,   a Kansas limited liability company   AGREE WOODLAND PARK
NJ, LLC,   a Delaware limited liability company   AGREE WOODSTOCK IL, LLC,   a
Delaware limited liability company   DT LAWTON BARTLESVILLE OK, LLC,   a
Delaware limited liability company   INDIANAPOLIS STORE NO. 16 L.L.C.,   a
Delaware limited liability company   LUNACORP, LLC,   a Delaware limited
liability company   MT. PLEASANT OUTLOT I, LLC,   a Michigan limited liability
company   MT. PLEASANT SHOPPING CENTER, L.L.C.,   a Michigan limited liability
company   PACHYDERM CHATTANOOGA TN, LLC,   a Delaware limited liability company
  PACHYDERM MARIETTA GA, LLC,   a Delaware limited liability company   PACHYDERM
MYRTLE BEACH SC, LLC,   a Delaware limited liability company   PACHYDERM
PHILADELPHIA PA, LLC,   a Delaware limited liability company   PACHYDERM
PROPERTIES, LLC,   a Delaware limited liability company   PACHYDERM RIVERDALE
GA, LLC,   a Delaware limited liability company   PACHYDERM WAITE PARK MN, LLC,
  a Delaware limited liability company   PAINT PA, LLC,   a Delaware limited
liability company   PHARM NASHVILLE IN, LLC,   a Delaware limited liability
company       By: Agree Limited Partnership,     a Delaware limited partnership
  Its: Sole Member     By: Agree Realty Corporation,       a Maryland
corporation     Its: Sole General Partner               By: /s/ Joel N. Agree  
      Joel N. Agree       Its: President and Chief Executive Officer

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

  AGREE LAKE IN THE HILLS, LLC,   an Illinois limited liability company   AGREE
MCW, LLC,   a Delaware limited liability company   AGREE SARASOTA FL, LLC,   a
Delaware limited liability company       By: Agree Limited Partnership,     a
Delaware limited partnership   Its: Sole Member     By: Agree Realty
Corporation,       a Maryland corporation     Its: Sole General Partner        
      By: /s/ Joel N. Agree         Joel N. Agree       Its: President and Chief
Executive Officer

 

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 



  PNC Bank, National Association,   as Administrative Agent and as a Lender    
      By:       /s/ David C. Drouillard   Name: David C. Drouillard   Title: Sr.
Vice President

 

[Signatures Continued on Next Page]

 



 

 

 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  capital one, National Association,   as a Lender           By: /s/ Andy Moore
    Name: Andy Moore     Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 



 

 

 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  regions bank,   as a Lender       By: /s/ C. Vincent Hughes     Name: C.
Vincent Hughes     Title: Vice President

 

[Signatures Continued on Next Page]

 

 

 



 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  suntrust bank,   as a Lender       By: /s/ Ryan Almond     Name: Ryan Almond  
  Title: Director

 

[Signatures Continued on Next Page]

 

 

 



 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  u.s. bank national association,   as a Lender       By: /s/ Donald J. Pafford
    Name: Donald J. Pafford     Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

 

 



 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  raymond james bank, n.a.,   as a Lender       By: /s/ Matt Stein     Name:
Matt Stein     Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

 

 



 

[Signature Page to Second Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  stifel bank & trust,   as a Lender       By: /s/ Joseph L. Sooter, Jr.    
Name: Joseph L. Sooter, Jr.     Title: Senior Vice President

 

 

 



 

 

Exhibit A

To

Second Amendment to Term Loan Agreement for Agree Limited Partnership

 

Compliance Certificate

 

(see attached.)

 



 

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ____________

 

To:          PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of December 27,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; capitalized terms used but not
defined herein shall have the meanings given to them in the Agreement), among
Agree Realty Corporation, a Maryland corporation (the “Parent”), Agree Limited
Partnership, a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto and PNC Bank, National Association, as Administrative
Agent.

 

The undersigned [chief executive officer][chief financial
officer][president][chairman of the board] of the Parent hereby certifies as of
the date hereof that he/she is the [chief executive officer][chief financial
officer][president][chairman of the board] of the Parent, and that, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Parent. In such capacity, and not
individually, the undersigned further certifies that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.           The Parent has delivered the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.           The Parent has delivered the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of the
Parent ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

 

3.           A review of the activities of the Parent and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period each Loan Party
performed and observed all its Obligations under the Loan Documents, and

 

[Select One]

 

[to the best of the undersigned’s knowledge, in such capacity as [chief
executive officer][chief financial officer][president][chairman of the board] of
the Parent, and not individually, that during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 



 

 

 

--or--

 

[to the best of the undersigned’s knowledge, in such capacity as [chief
executive officer][chief financial officer][president][chairman of the board] of
the Parent, and not individually, that during such fiscal period, the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]

 

4.           The representations and warranties of the Borrower contained in
Article VI of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

5.           The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ______________________.

 

 

By:                                              Name:   Title: [chief executive
officer][chief financial officer][president][chairman of the board] of Agree
Realty Corporation

 



 

 

 

SCHEDULE 1

to the Compliance Certificate

 

For the fiscal [quarter][year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below covenant compliance representations.

 

Covenant Requirement Actual Maximum Leverage Ratio Not to exceed 60%1   Maximum
Secured Leverage Ratio Not to exceed 40%   Minimum Fixed Charge Coverage Ratio
The ratio of Adjusted EBITDA to Fixed Charges at the end of any quarter not to
be less than 1.50 to 1.0   Maximum Unencumbered Leverage Ratio Not to exceed
60%2   Minimum Unsecured Interest Expense Ratio The ratio of Unencumbered Pool
NOI to Unsecured Interest Expense not to be less than 1.75 to 1.0  

 



 



1 If Total Indebtedness exceeds 60% of Total Asset Value but does not exceed
65%, then the Borrower shall be deemed to be in compliance so long as (w) the
Borrower or any Subsidiary completed a Material Acquisition during the quarter
in which such percentage first exceeded 60%, (x) such percentage does not exceed
60% after the fiscal quarter immediately following the fiscal quarter in which
such Material Acquisition was completed, (y) the Borrower shall not maintain
compliance in reliance on this proviso more than twice during the term of the
Agreement and (z) such percentage is not greater than 65% at any time.

 

2 If Total Indebtedness that is Unsecured Indebtedness exceeds 60% of
Unencumbered Asset Value but does not 65%, then the Borrower shall be deemed to
be in compliance so long as (w) the Borrower or any Subsidiary completed a
Material Acquisition during the quarter in which such percentage first exceeded
60%, (x) such percentage does not exceed 60% after the fiscal quarter
immediately following the fiscal quarter in which such Material Acquisition was
completed, (y) the Borrower shall not maintain compliance in reliance on this
proviso more than twice during the term of the Agreement and (z) such percentage
is not greater than 65% at any time.

 



 

 

 

Exhibit B

To

Second Amendment to Term Loan Agreement for Agree Limited Partnership

 

Unencumbered Pool Report

 

(see attached).

 



 

 

 

EXHIBIT E

 

FORM OF UNENCUMBERED POOL REPORT

 

To:          PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of December 27,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; capitalized terms used but not
defined herein shall have the meanings given to them in the Agreement), among
Agree Realty Corporation, a Maryland corporation (the “Parent”), Agree Limited
Partnership, a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto and PNC Bank, National Association, as Administrative
Agent.

 

The Borrower hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on __________________ (the “Calculation
Date”), the Unencumbered Pool Amount was $_______________ computed as set forth
on Schedule I attached hereto.

 

The Borrower has caused this Unencumbered Pool Report to be executed and
delivered by its duly authorized officer on _______________________.



 

 

By:                                              Name:   Title:  [chief
executive officer][chief financial officer][treasurer][controller] of Agree
Limited Partnership

 



 

 

 

SCHEDULE I

to the Unencumbered Pool Report

 

For the fiscal [quarter][year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below elements of Unencumbered Pool NOI.

 

Covenant Requirement Actual   No more than 15% of the aggregate Unencumbered
Pool NOI may be attributable to Properties leased under Eligible Ground Leases3
 

 



 



3 To the extent more than 15% of the aggregate Unencumbered Pool NOI is
attributable to Properties leased under Eligible Ground Leases, such excess
shall be excluded from the aggregate Unencumbered Pool NOI.

 



 

 